 
 
IV 
108th CONGRESS
2d Session
H. RES. 755 
IN THE HOUSE OF REPRESENTATIVES 
 
September 7, 2004 
Mr. Waxman (for himself, Mr. McHugh, Ms. Schakowsky, Mr. Dingell, Mr. Rangel, Mr. Brown of Ohio, Mr. Clay, Ms. Roybal-Allard, Mr. McDermott, Mr. Owens, and Mr. Snyder) submitted the following resolution; which was referred to the Committee on Energy and Commerce
 
RESOLUTION 
Supporting the goals and ideals of National Long-Term Care Residents’ Rights Week and recognizing the importance to the Nation of residents of long-term care facilities, including senior citizens and individuals living with disabilities. 
  
Whereas there are nearly 1.7 million individuals living in 17,000 nursing homes and 1 million individuals living in 46,000 board and care and assisted living facilities in the United States; 
Whereas residents of long-term care facilities, including senior citizens and individuals living with disabilities, are one of the Nation’s most valued resources; 
Whereas residents of long-term care facilities include the Greatest Generation of Americans who protected our freedoms in World War II and helped rebuild the world in the postwar years; 
Whereas almost 160,000 people younger than 65 years of age live in the Nation’s nursing homes; 
Whereas the Nation should honor and celebrate long-term care residents, recognize their rich individuality, and reaffirm their rights as community members and citizens, including the right to vote; 
Whereas the Federal Nursing Home Reform Act of 1987 guaranteed important rights, such as the right to privacy, the right to be treated with dignity, the right to exercise self-determination, the right to participate in the review of one’s care plan, the right to be fully informed in advance of any changes in treatment, and the right to voice grievances without discrimination or reprisal; 
Whereas long-term care ombudsmen, citizen advocates, facility staff, and family and resident councils work to educate and empower residents in the exercise of their rights; 
Whereas the week beginning October 3, 2004, should be celebrated as National Long-Term Care Residents’ Rights Week; 
Whereas in recognition of National Long-Term Care Residents’ Rights Week, individuals and groups around the country will be affirming the importance of quality of care and quality of life for long-term care residents; and 
Whereas National Long-Term Care Residents’ Rights Week originated in 1980, with resolutions introduced by Representative Claude Pepper and Senator David Pryor to designate a Nursing Home Residents Day: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the goals and ideals of National Long-Term Care Residents’ Rights Week; 
(2)recognizes the importance to the Nation of residents of long-term care facilities, including senior citizens and individuals living with disabilities; and 
(3)encourages the President to issue a proclamation calling upon the people of the United States to observe that week with appropriate ceremonies and activities to demonstrate the importance of long-term care residents to our everyday lives. 
 
